Case 1-1Lo-40949-Cec

Fill in thes information to identify your case

ew ene

Doc sU- Filed Os/Ol/1ly

Sylvester

| et ere

 

(Spouse @ frag) reer tens Gare eee

United States Bankruptcy Court forthe Eastern Destict of New York
16-45949-ceac

Case mstrite

 

 

MW beewr!

Official Form 106Sum

 

Summary of Your Assets and Liabilities and Certain Statistical Information

entered Vs/Qi/1y 2Li12i44

i Check if this is an
amended filing

12/18

Se as complete and accurate as possible. if two married people ars filing together, both are equally reaponsibie for supplying correct
information, Fit out sit of your schedules first; then complete the Information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Suenmary and check the hox at the top of this page.

Part 1

+

Summarize Your Assets

 

Schedule A/B: Property (Official Farm 1964/8)

la. Gopy line 53. Totsi resi estate, from Schedule A/G

16. Copy line 62. Total persona! property, from Schedule 42.

te Cony line 63, Total of all property on Schedule AS

Your assets
Vatua of what you own
, $50 100 00

Steam

; 5,780.00

5 7w

 

 

 

 

 

aes Summarize Your Liabilities
Your liabilities
Amourt you owe
Zz Schesuie O Creators Who Have Cisime Secures by Property (Othaa! Form 1060) ssl 200 C0
2a. Copy the total you listed in Column A, Amount of cen, at the bottom of the lest page of fart 1 of Schecwe D ;

Schade EF Creciters Who Have Unsecured Clans (Official Form 106673

3a Copy the total claims from Part! (prority utaecured ciains) from line G2 of Schedule BR

Se. Copy the total claims from Part 2 (nonprionty unsecured claims) trom lite 8] of Schedule

BEER cenmarice Your income and Expenses

4

5

Officia! Form t06Surri

Schedute / Your imcome (Offical Farm 106}

Copy yout combined monthly income from ine 12 of Schedule |

Schedule J Your Expenses (Official Fann 166)

Copy your monthly expenses from ne 22c of Schedule J

 

+8441
¥3 0.00
-95¢,04b.4|

= gt LE SI

 

 

Your total liabilities

 

 

 

4,950.00
AA 4

page | of 2
Case 1-Llo-40949-cec Doc sO Filed Os/Ol/ly Entered Qs/Ql/iy clii2i44

bets ; Anthony Sylvester 18-45949-csc

Cae furrtier 7 sect

 

aga ate ene = Nene

BEBE mower trese questions tor Administrative and Statistical Reconts

& Are you filing tor bankruptcy under Chapters 7, 11, or 137

a You have nothing to report on this part of tne form. Check this box and submit this form to the court with your other schedules
¥

—

7 What kind of debt do you have?

 

Your debts are primarily consumer debts. Conaumey debts are those “incurred by an individual prmarify for a personal,
family, or household purpose.” 11-U.S.C. § 101(8), Fill out lines-&-Gg fOr statistical purposes 26 U.S.C § 159

Q Your debts are not primarily consumer debts You have nothing te report on Mie pan of the form. Check tie Dox anc SuDMT
this form to the court wilh your other schedules.

7 >

 

& From the Stetement of Your Current Monthly Income: Copy your tote! current monthly jncome fram Offical
Form 122A-1 Line 11; OR, Farm 1225 Line 11; OR, Porm 122C-1 Line t4 ‘ + 0.00

 

 

 

ba

&- Copy the following special categories of cisims fram Part 4, line 6 of Schedule EF
|

 

 

Tota! claim
| From Part 4 on Schedule EF, copy the following:

9a. Comeste support obligations (Copy line 6a.) s _ 0:00
Sb, Taxes and certain otter debts you owe the govenyment. (Copy fine 4.) 4 g B |
8c. Claims for death or personal injury while you were intoxicated. (Copy ling 6c ) »__ 0.00 00
8d, Student ions. (Copy line 8F,) 2 0.00
oe Cuigetion ating Git o's veparntonsortemant or varie thet ou St not apo ae . 000
${ Debts te pension or profit-sharing plans and athe) similar debts. (Copy line 5h.) +3 0:80

 

 

9g. Total. Add lines Ga through 31

 

 

 

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information paga 2 of 2
Case 1-Llo-40949-cec Doc sO Filed Os/Ol/ly Entered Qs/Ql/iy clii2i44

Anthony

Fru hae Led Pee

Dabtor 1

 

Debtor 2
(Spouse Rag) Frets Laat Mere

 

United Sitates Bankrupiny Court for tie Eastern District af New York
18-45943-cec

Cass number

 

 

 

Official Form 106A/B
Schedule A/B: Property

 

0 Check if this is an
amended filing

125

In each category, seperately list anc describe items. List an asset only once. if an asset fits in more than one category, list the asset in the
category where you think it fits best. Be a3 complete and accurate as possibie, if two married people are filing togethor, both are equaily
responsible for supplying correct information. if more epace is needed, attach # separste sheet to this form, On the top of any additional pages,

write your name and case number (if known}. Answer every question.

ume Describe fach Residence, Buliding, Land, or Other Real Estate You Own or Have an Interest in

! Bc you own or have any legal or equitable intoreat in any residence, bullding, land, of similar property?

CF No, Go to Fart 2

© Yes. Where is the property?

What is the property? Checs ail that apply
TD) sipietamity home

Jd Buplés of trylti-cnt Suiiceng

C} Consommium of cooperatws

CJ Manutactured or mobite home

705 Fountain Ave
‘Street edcress. 7 avatetes. o olfver Gescnoto

 

 

 

 

 

Oo not. deduct secursd clarne or exempbons. Put
the armccet Of any secured claims oh Scheckde 2
Creditors Who Have Clans Secured by Property.

Sanat Current value of the
portion you own?

S50 OOD. 00 +850 060. 06

Describe the nature of your ownership
interest (such es fee simple, tonancy by
the entireties, or a life estate), # known.

 

tanec
Brooklyn NY 11268 CI investment property
ta Sine iF Coe C] Timeshare
SO omer
Who has an interest in the property? Check one Fee Simple
Kings 8 Bebtor 1 only
County OF Debtor 2 only

(2 Debtor + and Gebtor 2 anh
(2 At tess! one of the debtors and another

CI] check if this is community property
(G== inetructions)

Other Information you wish to. age abort 6 tocal
property identification number: . 3 eye SE oOH4s

If you Gwri of have more than one, list here
What is the property? Checa ail that apply

709 Fountain Ave DD Singie-tarmity nome

12 Of Duplex oF multi-unit Dullding
Street address, # avaistie, oc other Sescrigtion -
CL) Sandominium or codperstive

{J Manutsctured of mohite home

 

 

 

 

 

CD ‘tand
Brooklyn NY 11208 CD investmont property
= Sita coda | N Timesnare
CD Gtner
Who has an interest in the property? Crsecoss
Kings OF Debtor 4 onty
Gounty CJ Getinr 2 any

DD cettcr 4 ana Debtor 2 oniy
{J A) least one of the ceptors and anctne:

De not deduct secured clarns or aseptic Put
the amount of any secures cisima on Schedule 0.
Credios tho Have Clatns Secured hy Property.

Current value of the Gurrent value of the |
entire portion you

s_ UA s Ut

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if Known,
Fee Simpie

() check éf this ie community property
(Bee instructors)

oe ees rou ws apn ae lg

Offias! Form 1064/8 Schedule A/B: Property

page |

 
Case 1-1Lo-40949-Cec

Sylvester

 

ae here

'3

 

Sweet adcress, it awadahie. or other desorphor

 

 

Cty Stata Zi? Coue

 

2 fice teaver wale 8 BAIR You Ore $e 08 0° srowe anne eee POE. MRNNNS And ates Co OnRP

What is the property? Cnect ail that apply
UL singie-tamoy nome
LJ Duplex or mutthunit duliding

 

Who has an |nterest in the property? Clect one
£J pantor 1 caly

© debtor 2 cay

©) debtor t and Debinr 2 only

C) At leget one of the dablors and another

Case AumiQer 4 ore

Doc 5U) Filed OsS/Ol/ly Entered Vs/Olily 21:12:44

18-45949-cec

De not deduct seoursd ciakns of exempions. Pull
the OUNt of any secured charns ort Schedule O°
_Gredtora Who Have Claims Secured by Property —

Current vaiue ofthe Current value of the
entire property? portion you own?

3 $s

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a \ife estate), if known.

 

CJ Check if this is community property

(se6 inetructions}

Other information you wish to add about this item, such as local

property identification number:

 

you have attached for Part 1. Write that number here. . e =

Ee Describe Your Vehicles

 

s $50 0D. &

ee

 

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered of not? |nciude any vehicies
you Owl that someone else drives, If you leas 3 vehicle. also report it on Schedule G. Executory Contracts and Unexpired Leszes

hes

iJ Yes

 

 

it you own or have more than one. desonbe here

12 Meke
Modet
Year
Apprinimata mileage:
Other information

 

 

Officis! Form 1G6A/B

vans, trucks, tractors, sport utility vehicles, motorcycles

Whe has an interest in the property? Check one
UW] Debiar 1 aaly

LJ Debtor 2 only

C) Debtor + snd Debtor 2 only

CAt lezet one of the ceptors sna another

LJ Check if this is community property {see
wnstructions)

Who has an interest in the property? Crect une
O) netttor 7 only

1} Debtor 2 ony

OF Debtor | and Deptor 2 ony

OD) At east ane of the debtors and another

CJ Check if this is community property (sce
instructions)

Schedule AS: Proparty

Do not deduct secured clams cr exemptions. Put
the amount of any secured Gass on Schedule D
Crecttors Who Have Cianms Secured by Propezty.

Current value of the Current value of the
entire property? portion you own?

5 =

De nat deduct secured clare of exemptiers Pu
the amount of any secured cisans on Schedile DO:
Cracktors Wihto Have Claims Sacured by Property

Current value of tne Current vatue at the
entire property? portion you own?

5 3.

phage 2
Case 1-16-45949-cec

 

 

Debdior | ae y Sylvester Case number )
Fie hee Voom ere Lat here
33. Make Who has an Interest in the property? Chect ons
Mods! Debtor + only
Your OI Debtor 2 only
na LI) Gebior 1 and Debtor 2 only
Approximate mieage 0 Ar eget one of ine captors and another
Other informaten
L) Check if this is community property (see
mstructions)
a4 Make Who has an interest in the property? Chock arm
Moda: OD Bestar 1 oxy
Vie OC mentor 2 ony
C2 Debtor 1 ana Dettor 2 orwy
Approximate mieage WW Atleast one of the gettors and another

 

Other information

CJ Cheek if this is community property (see
aa

Doc sO ~Filed OS/O1/19 =Entered O3/O1/19 21712744

18-45945-cac

ioe

Current vaiue of the Current value of the
entire property? portion you own?

Do not deduct secre ceairrs oF Pu
the amount of any secured Gaines or &
Creciiors Whe Huve Cisins Secured by Property

Current vaive of the Current vaiue of the
entire property? portion you own?

4 Watercraft, aircraft, motor homes, ATVs and othar recreational vehicles, other vehicles, and accessories
o Soais, trailers, motors, personal watercraft, fishing vessels, snowmcblies, motorcycle accessories
No

O vee

4) Maks
Modal
Year

 

Other information

If you own or Nave more than one, list here:

42 Make
Modet
Year
Other information:

 

=n

= Add the dollar value of the portion you own for all af your entries from Part 2, including any entries for pages

Who has an interest in the property? Crest one
C) Dettor ¢ only

CD Benter 2onty

ED Oeomr 1 and Dedrar2 only

CJ Atieast ons of the debtors anc another

LJ Check if this is community property (see
instructions)

Who has an interest in the property? Chack one
0 Gestar t only

C) pabice 2 only

C] Gabtoy 1 and Detter 2 only

C1 at east one of the debtors and another

CJ Check if this is community property (sc=
instructors}

you have attached for Part 2. Write that number here

Offiaai Form 10sa/s

Schedule AB: Property

De not deduct secured cisirms-or exemptions. Put
the wnourn of any secured Gama on Schedule D-
Creditors Who Have Claims Seaured by Praperty

entire property? portion you own?

entire property? —portian you own?

8 =

0 00

page 3

 
Case 1-16-45949-cec Doc sO Filed OS/O1/19 Entered O3/O1/19 21°12:44

 

 

 

Debi Anthony Sylvester cave number na... 18°-45949-cee
Sethe wine Nam (ee heme
age Describe Your Personal and Household items
Go you own of have any legal or equitable interest in any of the following ems? atta eneaae
Oo net seduct seared came
of s=ernptiors.

© Household goods and furnshings
Examples: Major appliances. furniture, linens, china. kitchenware

Whee omcee— tise, ved Yowell goals ond-furnslingys + 270008

Examples. ston nia aobivesap ra video, stereo, and digital equipment, computers. printers, scanners, music
collections; electronic devices including cell phones, cameras, media piayers, games

 

No : ——— —
ven Deerte —lUICord Lolowsians , shever, Compares cell ae 8 1,800.00

* Collectibles of vatue

Examples: Antiques and figurines: paintings, prints, or other anwork, books, pictures, or other art objects:
stamp, coin. or Baseball card Gowections; other collections, memorabilia, collectives

vec Siesd — ted beale s (0p. 00

8 Equipment for sports and hobbies

Exampes’ Sports. photographic, exercise, and other hobby equipment: bicycles. pool tables, golf clube. skis; cances
and kayaks; carpentry tools: musical instruments

 

 

 

 

 

 

 

 

 

 

Cl Yes. Describe. 3
10. Firesrrrn 7
jes Pistols, nfies, shotguns, ammunition, and related equipment
1 Vox: Bvese: Sas 8
tt Clothes 7

Exarnpies Everyday clotnes. furs, i#ather coats, designet wear, shoes, aqcessones
Bes once Erovydaa) (lotles, Syaes andl oc cessaves s___ 900.00
ij

12 Jewelry
Exarnples. a=: engayemant ngs. wedding lings, heirloom jewelly, watches, gems,

Ho. -.flpa's lake. is 100. 00

13 Non-farm animais

hs

Cl Yes. Gescite $

 

 

 

 

 

 

 

 

 

14. Any other personal and household ttome you did not aiready list, including any health aids you did not fiat

 

 

 

 

 

No
L) Yes. Give epesific 4
information.
15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached : 5 ye 00
for Part 3, Write that numbor here = = >

 

 

Official Form 106A‘ Schedule AJB: Property page 4
Case 1-Llo-40949-cec Doc sO Filed Os/Ol/ly Entered Qs/Ql/iy clii2i44

beter: Anthony Sylvester - secee, 19°45949-C0t

Case muattoer iv

 

 

Do have of the Current value of the
you own or any egal of equitable interest in any following? :
Bo not deduct secured claims
oF exemptions
18 Cash

Examples. Money you have in your wallet in your home. in 2 safe deposi box, and an hend when you fie your petition
DI No
D ves a ,_ |t.00

17 Deposits of money :
Examples _ savings, or other financal accounts. certificates cf deposit; shares in credit unions, brokerage hauses.
ang other eimilar institufions. If you have muifiple accounts with the same iretilulion, ist each

 

 

 

 

 

 

CI No
CpG css: inabtution name
17+ Checking account NEFT UL acct oudikg ua $
+? 2? Creesing account: J ¢
12.3. Savings actount, i
+4 Savings account: $
17.5 Certificates of deposit 5
(74 Cthet firiancal account 5
th? Otherfinancis! account $

 

 

1 Bonds, mutual funds, or publicty traded stocks
we Gond finds, investment accounts with brokerage firms, money market accounts
No

UO ves insttubon or ieuey name

 

 

 

12 Non-publicty traded stock and Interests in incorporated and unincorporated businesses, including an mterest in
an LLC, partnership, and joint venture

 

 

A vc Name of entity %% of ownorsinp
LD Yes Give specifid O%e * $e
infrmation about O% ~ $
0%

#
wn

 

Officiai Fonn 1064/8 Schedule AJB: Property page S
Case 1-1Lo-40949-Cec

Anthony

ry Mam

Cesar)
tem “ame

Sylvester Case riambet waman (OS 9SS-CBC

Doc 5U) Filed OsS/Ol/ly Entered Vs/Olily 21:12:44

 

20. Government and corporate bonds and other negotiable and fon-negotiable inatruments

Negousive instruments include personal checks, cashiers’ checks, promissory notes, and money orders
Non-negotahie instrument: are those you cannot transfer to sorneons Dy signing of delivering them.

 

 

2! Retirement or pension accounts

Examples: imeresia in IRA, ERISA, Keogh, 401(k), 400), innit savings: accounts. or other pension or profit-sharng plans

WT No

C Yes. List aach

‘account separately Type ef ancount:

401k) or stiiot plan

(hattitzon righ

 

 

 

 

 

“— Pe AH eH

 

22 Security deposits and prepayments

Your share of all unused ceposits you have made 30 that you may continue service of usé trom.4 company
Examples: Agreements with landlords. prepaid rent, public utilities (electric, gas, water), tetecommunications

 

 

 

 

 

 

 

 

 

 

 

 

companies. of others
W No
Od Yes Institution name or mdividual
lesr= Se et
Gu 5. —
Heating od $
Gecuitly deposit or rental unt s
Prepast rent SO
Temphore s
Weter. Ss
Rented fimture s
~_ $ .
23. Annuities (A comtrect for a petiogic payment of money to you, either for life or for a number of yearn)
Bo
LI Yes leeuet name and description
$
=_eHHNNNN
$
Official Form 1064/6 Schedule AB: Property page 6
Case 1-Llo-40949-cec Doc sO Filed Os/Ol/ly Entered Qs/Ql/iy clii2i44

, _ Anthony Sylvester 18-45949-cac

Case AutTOOr i+ pees
tot a Coe Ee = hem

 

24 Interests In an education IRA, in an account in a qualified ABLE program, or under a qualified gtate tuition program.
78 U.S.C. £6 S30{0N1), 529A(b), and 529(b)(1)
No

SJ ves Institution name and description Separately fie the records of any intereste 11 U.S.C § 521{c)

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
oxercisable for your benefit

B wo

CT Yes. Give speciic
information about them s

 

 

 

 

26 Patents, copyrights, trademarks, trade secrets, and other inteliectual property
Examples: Internet Gomain names. websites. proceeds from royalties and licensing agreements

W no

UF Yes. Give specific
information about thea. 3

 

 

 

a7 Licenses, franchises, and other general intangibles
Examples: Buliding permits, exciusive licenses, cooperative association holdings, fquor licenses, professional licenses

 

 

 

 

 

 

 

 

No / ————————
Cl ves:Give specific
information about herr $
Money or property owed fo you? Current value of the
portion you own?
Do not deduct secured
Claens oF exemphone.
28: Tax refunds owed fo you
W No
O Yes: Give specific information a
about them, including whether 7
you already filed the returns State $
and thetex years.
22. Family support
Examples Past due or lump sum alimony, spouse! support, cfikd support, maintenance, divorce sattlamant, property settlement
No —— SS —_
CI Vee. Give specific intonation
Alimony $
Nawtenmnce $
Bupport: $
Owores setiement: s
| Property settiement: Ss
30-Othor smounts someone owes you
Exampies Uncaid wages, disability imeurance payments, disability benelite, sick pay, vacation pay, workeia’ compensation,
Social Secunty benefiis; unpaid loans you made to someone esa
& wo
CI Yes. Give epeciiic information _
- ______—- ______}

 

 

Offical Form 1084/8 Schedule AB: Property page 7
Case 1-Llo-40949-cec Doc sO Filed Os/Ol/ly Entered Qs/Ql/iy clii2i44

 

 

Deny | ———= Sy! a Case number iv men, 18-45949-cec
tot ere ce ee Cat Sere
21. Interests in insurance poiicies
Examples: Health, disability, or lige insurance, health savings-account (HSA); credit, hormeowner's, or renter's insurance
No
Oo Yes. Name the insurance company
ofeach ‘ond fae the Compary name Benefuary Surreoder of refund value:

 

 

3z. Any interest in property that ts due you from someone who has died
If you are the beneficrary of a living trust, expect proceeds from a ls insurance policy, or are currently entitied to receive

aaa

Yes. Give specific information

 

 

33. Claire against third parties, whether of not you have filed a lawsuill of made a demand for payment
Examples, Accidents, employment disputes, neuranos Ctaims. or rights to sue

vo

GI Yes Describe each claim

 

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to sot off claims

No
Ol] Yes. Geacibe each claim |

 

 

 

35 Any financial assets you did not already iat
Wc r—

) Yes. Give specific mformation. a

 

 

 

36. Add the dolar value of al! of your entries fram Part 4, incloding any extites for panes you hese attached (80 06
for Part 4, Write that number here > $

 

 

PERE ooo sive Any Business-neiated Property You Own or Have an interest in. List any real estate in Part 1.

Se Fee eon veh AS RE ean eer Oe Seen eee eels
No. Go to Part 6
CF ves. Gote tine 38.

 

 

Current value of the
portion you own?
Do not deduct secured Came
Or marnptons
28. Accounts recsivable or commissions you already earned
J No
UO Yes Gescnbe 5

 

 

33 Office equipment, furnishings, and supplies
Examples Susmess-ratatad computers. software moderns, printers. copiers. fat macturas, rugt lelepherwa. Geshe, Charts. simctronic onyices

3 No =
UC Yee Deecrine :

 

 

Official Form 106A/8 Schedule AB: Property page 8
Case 1-Llo-40949-cec Doc 5sQ Filed Os/Ol/ly Entered Qs/Ql/iy cliici44

Seber) Anthony Sylvester

Feet harms Muse ene watt hae

, 18+45949-ces

Case nurnipet

 

 

45 Machinery, fixtures, equipment, supplies you uss in Husiness, ant tools of your trade
CJ No
LJ Ves. Describe

 

 

41 tnventory
J No —
GJ Yes: Descrive_ [

 

 

Ww

 

4) Interests in partnerships or joint ventures
CI No
L) Yes Describe. Name of entity. % cfownershp:

 

42 Customer lists, mailing lists, or other campilatians
‘LT No

CO Yes. Do your lists include personally identifiable information (as defined in 11 USC. § 101(41A)}7
OD No
CJ Yes. Desonbe

 

 

 

 

44 Any business-related property you did not siready fist
O No

OC) Yes. Give spectic
information

 

 

 

 

vom ww ww

 

 

45. Add the dollar value of all of your entries from Part S, including any entries for pages you have attached s 6-00
for Part 5. Write that number here >

 

 

ee Describe Any Farm- and Commercial Fishing-Related Froperty You Own or Have an Interest in,
If you own or have an interest in farmiand, fist it in Part 1.

 

44 Do own of have any legal or equitable interest in any farm- of commercial fishing-related property?
No. Go to Part?
C) Yes. Goto fine 47,
Current value of the

portion you own?
Oo not deduct secured class
or exemptions
4? Farm animats
Examples: Livesiock, poultry, farm-raised fst)
(J No
i] ves —

 

 

Official Form 1064/5 Schedule A/S: Property page 3

 
Case 1-Llo-40949-cec Doc sO Filed Os/Ol/ly Entered Qs/Ql/iy clii2i44

Case RUTIDET 4s meer

 

-18-4594S-cec

 

Fit tow Vewe were (an ere

<8 Crops—either growing or harvested
OC Ne

 

OO Yes. Give specifit |
informatkn |

 

so at
No

 

O Yes

 

30 Farm and fishing supplies, chemicals, and feed
O no

 

 

C) Yes

 

3) Any tarm- and commercial fishing-related property you did not siready list
3 No

 

L] Yes, Give specific |
information

 

52. Ado the dollar value of ail of your entries from Part €, including any entries for pages you have attached
tor Part 8. Write that number here >

3

 

 

50-00

 

FEE) ceecrive ati Property You Own or Have an interest in That You Did Not List Above

 

33. Do you have other property of any kind you did not already list?
a Season tichats. country ciuh memhership
No

CJ Yes. Give specific
information

%4-Add the dollar vaive of all of your entries from Part 7. Write that number here >

 

 

Part 8 List the Totais of Each Part of this Form

55 Part 1: Total real estate, line 2 >
56:Part 2: Total vehicies, line 5 s_ 0-00. 3

67_Part 3; Total personal and housahold items, line 15 $ >| Ob

35. Part 4: Total financial assets, line 36 s__ (80.00.

98 Part 5; Tatal business-related property, line 45 $ 0.00

60. Part 8; Total farm- and fiehing-related property, line 52 $s 0 () y

6) Part. 7: Total other property sot listed, line 54 +s 0 00

 

 

 

82 Tatal personal property. Aad lines 56 through 61, | D,AE0 10 ony seroma propery tal +3 5,34 20.00

ee aes

63. Total of all property on Schedule AJB, Add ling 55 + bne 62.

Official Form 106A Schedule A/G: Property

 

 

 

= 855, 480-00

 

page 10

 

 

 

 
Case 1-Llo-40949-cec Doc sO Filed Os/Ol/ly Entered Qs/Ql/iy clii2i44

Deotar |

 

at here

Desvter 2
(Speute F fey) sw wee ani he

 

United States Bantruptey Court for (he Eastern Distinct of New Yark

Cave number 18-45949-cec @ Check if this is an

Uf keen fiimg

 

Official Form 106C
Schedule C: The Property You Claim as Exempt oats

Se as complete sno accurste-as possitie. If wo maried people ane filing together, both are equally responsible for supplying correct liformatan,
Using the propery you listed on Schedule AZ: Property (Official Form 1064/8) as your source, fist the property that you ciaim'as exempt. if more
Bpace is needed. fll) oul and attach to this page ae many copies of Part 2 Additional Page as necessary, On the tos of any additional pages, write
your name and case number (if known)

For each itsm of property you claimas exempt, you must specify the amount of the exemption you claim. One way of doing so Is fo state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory lirut Some exemptions—euch es those for health aids, rights to receive certain benefits, and tax-exempt
retirement funde—may be unlimited in dollar amount However, if you ciaim an exemption of 100% of fait market value under a law that
limits the exemption to 2 particular dollar amount and the value of the property ls determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

Ea identity the Property You Ciaim as Exempt

1, Which set of exemptions are you claiming? Check ane ovily. even if your a00use iA Ming with pou

Cl You ave claiming state and federal nonhankruptcy exemptions 11 USC §522(b)(3)
OF You are claiming federal exemptions 11 U.5.C. § 622(b)(2)

= Forany property you fist on Schedule AB that you ciaim as exempt, fill in the information below.

Srief description of the property end line on Current value ofthe Amount of the exemption you claim Specitic taws that allow exemption
Schedule A/B that limts thie property Portion you own

Po abe Ar Check only one Dox for each exemption.

se 405 Fouwain he, 66 £50 090.00 of, $50.00 $5,000.00

\réz £) 100% of fair market value up to 520 a

Se ii any appiicabie statutory limi

ccuesien Conds isha s 2,410.00 gs 3100 52050)K4e)

[aed row any appicable statutory timit

Sorioton Aectrow cs + |,500.0 2% 1,800.00

i) 100% of tair market value. up to ( Ye)
ence ans: ary cab tutory leit 5205 I

3 Are you claiming a homestead exemption of mors than $186,375?
“~<e—* 3 years after that for cases fied on of after the date of adjustment)
Ne

 

Q Yes, Did you acquire the property covered by the exemption) willtiy 1.215 days before you filed ifm case?

O Wo
EJ ves

Offtcial Form 106C Schedule C: The Property You Cian as Exempt page Tof_
Case 1-Llo-40949-cec Doc sO Filed Os/Ol/ly Entered Qs/Ql/iy clii2i44

 

 

 

Debtor ¢ Anibony — —__ Sylvester Claes nirmtee sr wnman, 10" 49949-ceC
>
Erie! description ot the property and tine Cereal vali ol te Amount of the exemption you claim Specific laws that allow exemption
ey ates Check only one Dox for saci’ evemption
ww Dole —, 100.00 s_ 5000
Cob ot aera vate, )- ()
Lne tom Ai {GON cl Kot ert tia po 52 b
Breton US 5400-00 fs 400-05 Ye
rn ban 3 100% of fair market value, up to 50H | A
Schadvie AS =— any applicable statutory limit

 

orate Soweliy

Line from

J

5 100.02

Hs_(W0d

CF 100% of fair market yaiue, up to

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Scredub AB ~ any epplicadle statutory limit

Briel (‘ash - (90-00 9,

Line or C1 100% of fair market value. upto

Schedule AE i , any applicable statutory limit

eet Didposts

Line from CS) 100% of fair market vatue. up to

Schedule AB. —— any applicable statutory limit

Bnet

description: s Us

Line tom OF 100% of fair market vaiue. up te

Schedule A ——— any applicable statutory fimit

Bast

descripton ‘ Us

Lind Som ©) 100% of fair market value. up to

Schedule A any applicable etatutory limit

Bnet mn

descriotion 5 ws

kine Kone SF 100% of fair market value, up to

Schedule Aa: ——— any applicable atatutory teri

Bret

description $. us

Line Sram 2 100% of fair market value. up to

Schedule A/B- any appecabie statutory limit

Seniohii $s Os

Ling from J 100% of fair market value, up to

Schedule 4/8. any applicable statutory limit

Griet

Gesaintion: 5 ds

tine fom LJ 100% of fair market vatus, up to

Schedule AB — any apolicable statutory innit

aeeeiee: $ 05.

Line from CL} 1004) of fait market value, up to

Schedule A) any aopiicable statutory lirrut
Official Form 106C Schedule C: The Property You Ciaim as Exenpt

5w9)-(b)

page? of __
Case 1-Llo-40949-cec Doc sO Filed Os/Ol/ly Entered Qs/Ql/iy clii2i44

Debtor | Anthony Syivester

Far here Laat cate

 

Debtor Z
fSocuse ¢ fara) fee here Last tere

 

United Ststes Banxruptoy Court fortne Eastem Chetict of New York
18-45949-cec

 

 

@ Check if this is an
amended filing

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/46

6e as complete and accurate as possibie. If two married people are filing together, both are equatly responsible for supplying correct
information, If more space is needed, copy the Additional Page, fill it out, number the entries, and attech It to this form. On the top of any
sdditiona! pages, write your name and case number (if known).

 

\. Do any creditors have cisime secured by your property?
LI No Check this box and submit this form ts the court with your other schedules. You have nothing e!se to r=port an this form
LI ‘vas: Fit in aff of the information below

EERE ist at secures ciaims

2. List all secured claims. if 2 creditor fies more than one secured claim. Het thre creditor separaisty
for act) claim. if more than one crediior has 3 particular ciaim, liei the other creditors in Part 2
As much 66 possibie, list the claims in siphabelical onder according to the creditor's name.

 

 

[21 Sis for US Bank Dasatibe tie pabparty that baciires the thie:
¥ 7 in Ave, Brooklyn, NY 11208
} eFubbi a 05 Fountain Ave, Brooklyn

 

 

  
 

 

* Qo Comingent
QO
oxy s ia «77? Code Psnuted
Who owes the det? Check one Nature of ties Check ai that apply
Daiiior t ory $a An agreement you mate (eiich ws mortgage oF Sacred

CF Debter 2 only car oan]
CF Debtor 1 and Debtor 2 any CI Statutory kan (such as tax len, mechanics hen}
At eas: one of the cettors and another CD sucdgrrsertt tiers trom a iavvrnuilt

UC] Other ieciucing @ night to offset)

   
  

CJ Check if this claim

community debt i” 43
Date debt was Incurred Last 4 digits of account number i

 

 

 

 

 

 

Describe the property that secures the claim: : 4 $ |
(Ceector's Nene .-
ieumoer Sreer j
As of the date you file, the claim is: Check ai that apply
og Conotngent
) Untiquitated
co) Sem 4«21F Goce a} Outed
Who owes the debt? Check ane Nature of ten Check a& nat appty
OF Debtor tony CI An eoreement you made (suchas moctgage ir secured
CI Gemtor 7 oniy Cav ina)
C) Dettsr tana Debtor 2 anty (3 Statutary tien (sucn os tax en mechanic § Geri)
CO At tenet one of the dedtors and enather CD sstgmient Sen trons iawaut

C3 Gther (inchuding 2 nght to offset!
Ci Sneek if this cisim reiates to #

community debt
Cate debt wae incurred Last 4 of account numbez
Add the doltar value of your entries in Column A on this page. Write that number here. pap) 200 Oy

Offcaal Form 1060 Schedule D: Creditors Who Have Ciaims Secured by Property page!of_
Case 1-Llo-40949-cec Doc sO Filed Os/Ol/ly Entered Qs/Ql/iy clii2i44

Sylvester

aw

 

 

doen ‘oem taste

Unned States Hansrupiny Coun ter the Eastern Distinct of New York

 

 

 

 

cose rumbe: 10°45949-cec 2 Check if this is an
(19 eracsaens amended filing

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims 1246

 

Se as complete and accurate as possibile. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims,
List the other party to any contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
AVB: Property (Official Form 106A/B) and on Schedule G: Executary Contracts and Unexpired Leases (Official Form 106G}, Do not inchide any
creditors with partially secured ciaims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. if more space is
needed, copy the Part you need, fill t out, number the entries in the boxes on the left. Attach the Continustion Page to this page. On the top of
any additional pages, write your name and case number (if known).

List All of Your PRIORITY Unsecured Cizime

 

1, Bo any creditors have priority unsecured claims against you?
84 No. Goto Pan 2
C) vee

= List af of your priority unsecured claims. tf @ @editor has more than one priority unsecured ciaim, list the creditor separately for eech claim. For
each ciaim isted, Montity what type of claim it jc. Ifo claim has both priority and nonpriorty amounts, let that claim here and show both priority and
nonpronty amounts. As much as possible. list the claims in alphabetical onier according to the creditor's nema. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. if more than one-creditor holds 2 partinular claim, lei the othar creditors in Part 2.

(For an explanation of each type of claim, see the instructions tor this form jn the imetruction booklet.) i 7

; ee 00 O|_ 4 0Ub gl Fp, 0.00 0.00

 

 

 

 

 

 

 

 

When was the debt incurred?
As of the date you file, the ciaim is: Check af thet apply
C] Contegerr
Incurred the debt? Check orts ce eae
Rote, a Ciopte

OI debtor 2 only
L) Debtor | and Datta 2 ony
CO) At teast one of the dettan and anathe

OC Check if this ciaint Is for s community debt

Type of PRIORITY unsecured claim:

C} Damestic support obingations

C3 razes anc certam other cetts you Gwe the goverment
C2) crams torcsath meny while Fou were

 

 

 

 

 

 

Official Form 106E7F-

ts the claim subject to offeet? if d. ce P
we Ger Specty :
Yer
p2 Last 4 digits ofaccountnumber_ sé : 3

Pray Creditors Name
When was the debt incurred?

Strnoer Ser
As of the date you file, the claim is: Crect all hat apriy
 Conigen

aa ie iP coms C1 Uriigquidtated

Who incurred the debt? Check one CP tisputes

2S senor + oniy Type of PRIORITY unsecured claim:

& Sebtor? oniy

LD Cette | ard Detter? ordy
OD At insist one of the ctettors aod another

OC Check #f this claim ts for 2 community cedt
te the claim subject to offset?

2D) te

J ves

Schedule E/F: Creditors Who Nave Unsecured Ciaims

a Domestic support ottigations
C3 taxes and certain ctyer dects you owe the geyercrat

Ld Gamma for ceatn or persona! injury while you were
wtosicated

C3 orner, Spectty

Page iof.
Case 1-Llo-40949-cec Doc sO Filed Os/Ol/ly Entered Qs/Ql/iy clii2i44

Debi: — Anthony Sylvester case numberinm,.. 18-45949-06C

Fen tane ese Nev? Cant Nee

 

      
 

List All of Your NONPRIORITY Unsecured Ciaima

  

€reditors have nonpriority unsecured claims against you?

:
Mie vos nothing to report in this part, Submet this form to the court with your other schedules
Yes

4 List ail of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim, if s creditor has more than one
Unsecured claim, list the creditor separately for esch cisim. For cach claim listed, identify what type of ciain it iz. Do not bet clsima already
included in Part 1. If more than one creditor holds @ particular ctaim, list the other créditors in Part 3./f you have mone than three nonprorily unsecured
Claires fi) out the Continuation Page of Part 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ee ] Last 4 digits of accountnumber
hennonoary ecto’ Marre 5
When was the debt incurred?
wae eves
Ch Siete DP case As of the date you file, the claim is: Cnecx sil tnat appty
u Contingent
CD dedter 1 only CD desputes
 demorz only
Detar 1 and Detter 2 onty Type of NONPRIORITY unsecured ciaim;
© At isan one ot the debtors and snctive LE? Sisdent bans
y Obhigabons srg out of # separator agree or divorce
Co Check if this clainris for a community debt estes bol s
Is the claim subject to offset? LD Dette to penmon cr profii-shenng pias ant other similar dette
2) Ne Ld Other Specity
C] ves
he Last 4 digits ofacceuntmumber =
Vemerarty (recor s Name When was the debt incurred?
Sturmer oe
As of the cate you file, the claim le: Check at that apply
ov ae SP eees ) Contingent
Who incurred the debt? Check one. OF Uniiqudated
O dettar t onty J Decuted
SD pebiee 2 only
RIORITY unsec im;
2) detiac t and Debtor 2 only Type oF ROMP eee
(Cd At least one of the dentors and another ©) ‘Stusent wans
a Obtgstions ansg cut of 6 seperation agreement ccivures
UJ Check if this cisim is for a community debt thal yoo did not report a prionty clear
ts the claim subject to offset? L) Sette to pension or profit. sharng pane. and other sender debts
| One UO Other Speaty
Yas
fe Last 4 digits of sccoumtmumber 3
Sreeiaety Comer? Sens When was the debt incurred?
fe Ses
| i cm ES As of the date you file, the claim is: Crnece al nat apply
Who incurred the debt? Check one 3
CI cretice 1 ony ee
enter 2 only
C1] Detter 1 ang Devtcx 2 ony Type of NONPRIORITY unsecured cisim:
S A: least one of the debtors ened acather ons
CD -Studert tas
CD Check if this claim i# fora community debt C1] Doigations arsing cut of & seperstion agreement of civorce

that you) (25 “tat pedort a6 prionty ciaun
G) Betts to pension’ or peoft-sharing slens, sad other simiar dedte
LD oiner Specty

te the claim subject to offeet?
G3 Wwe
CO ves

 

Official Form 106E/F Schedule E/F: Creditora Who Have Unsecured Claims page__ of,
Case 1-16-45949-cec Doc sO Filed OS/O1/19 Entered O3/O1/19 21°12:44

Debior 4 (rere Sylvester — oma, 10° 45949-CeC
ee

rm M9 wre

 

BEBE =: orrers te te otton Adout # Debt That You Already Listed

& Use this page only if you have others to be notified about your bankruptcy, for a debt that you atready listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, lint the original creditor in Parts 1 or

| 2, then list the collection agency here. Similarly, if you heve more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. if you do not have additional persons to be notified for any debts in Parts 1 of 2, do not fil out or submit this page,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

N/K On which entry in Part 1 or Part 2 did you lint the original creditor?
one -
Line of (Check one? OI Part 1: Creditors with Pronty Unsecured Ciaims
sent ae O Part 2: Creditors with Nonpnorty Unsecured Claims
Last4 digits of accountnumber 0
Cie Shere <iF Cove
Gn which entry in Part 1 of Part 2 did you list the original creditor?
nae
Line of (Check one) 2) Part 1: Creditors with Priority Unsecured Clann
we fuset C) Fart 2: Creditors with Nonpriority Unsecured
Clans
a = a Last 4 digits of account number
On which entry in Part t of Part 2 did you tliat the original creditor?
ate
Line of (Check one) LY Part 1- Creditors with Pronty Uneecures Claime
—— : O] Part 2: Creditors with Nonpriority Unsecured
Ciaime
Last 4 digits of accountnumber_
oy 2a iF Toae
On which entry in Part 1 or Part 2 did you list the original creditor?
hanes
Line sat. (Check one). 2D Part 1. Creditors with Frority Uesecured Ciaims
Neurnger Sree UO Pan 2: Creditors with Nonpnorty Unsecured
Claims
Lsst 4 digits of account number
on Sos ZF Cove
On which entry in Part 4 of Part 2 did you list the original creditor?
Mame
Ling af (Check one) WJ: Part 1: Creditors with Priority Linsecured Claus
*aemter Sirest Gh Patt Creditors with Nonpriority Unsecured
Clans
Last 4 digits of account number 0
City 33 2 Coos
On which ontry in Part 1 of Part 2 did you list the original creditor?
Nee
Lirwe Gf (Check one)) CF Part 1: Creditors with Pronty Unsecured Claims
Posse Sues Y Pan 2° Creditors with Nonprigrty Unsecured
Claims
Last 4 digita of account number
Oty Som i= Coe
On which entry in Part 1 or Part 2 did you list the original creditor?
Line ot (Check oner Cl Part 1 Creditors with Pronty Unsecured Claims
ee Sees (J Part 2 Creditors with Nonpiority Unsecured
—
a = tan Last 4 digits of account number 0

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page __of__
Case 1-Llo-40949-cec Doc sO Filed Os/Ol/ly Entered Qs/Ql/iy clii2i44

Deetory Anthony Sylvester Eien ume, 18-45949-Coc

 

 

9 Mare SEs Ua Marre

sno Add the Amounts for Each Type of Unsecured Claim

 

& Total the amounts of certain types of unsecured claims. This information is for statistical reporting rposes . 28 U.S.C, § 158.
Add the amounts for each type of unsecured claim. ” = ;

 

 

 

 

 

 

Total ciaim
Total clare Sa. Domestic support obligations 6a ¢ b-0 0
from Part 4 5b. Taxes and certain other debts you owe the
government . 0.0 0
&c. Claims for death or personal injury while you were
intoxicated 6c ¢ () OD
SE cma pita shepeueat cate a3 #. 7 C4 |, A\
66. Total. Add lines Sa through 84 be ue Wo 4G |
Total ctaim
Total cistme &! Student loans oo (). 0d
from Pert2 45 Obligations arising out of a separation agreement
or divorce that you did not report a8 priority () Ov
cianma a!
én Debts to pansion or profit-sharing pian, and other e 5 () Od
6i Other, Add all other nonpriority unsecured claims f\ . O0
Viite thal amourt tec bi +s
6}, Total, Aad ines 6f through 6 : bd (00

 

 

 

Official Form 1666/— Schedule E/F: Creditore Who Have Unsecured Claime page of
Case 1-Llo-40949-cec Doc sO Filed Os/Ol/ly Entered Qs/Ql/iy clii2i44

Anthony

Trnene

 

Dedtor =

 

(Gpeces it Ming! fo vem

United States Bantruptcy Court tor the: Easter Tisirict of New York

esse un 18-45949-cec

wees Wi Check if this is an
amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 1215
Be #5 complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information, If more space is needed, copy the additional page, fill it oul. number the entries, and attach It to this page. On the top of any
additional pages, write your name and case number (if known).

 

1 Oo you have any executory contracts or unexpired leases?
id No Check this box and file ins form with the court with your other schedulss. You have nothing elce to report an tue form
uy Yes. Fill in all of the information below even if the contracts or lesses are listed on Sotedule A/G: Property (Oficial Form 1064/8)

2. List separately each person or company with whom you have the contract or lease. Than state what esch contract or lease ie for (for
example, rent, vehicle lease, cell phone), See the instructions fbr this farm in the instruction bookiet for more examples of executory contracts and
unexpired leases

Person or company with whom you have the contract or lease State what the contract or lease is for
i241
2 N/A

Number $  Sirest

 

 

 

 

 

 

Cay Sais ap occde
23

 

 

 

 

 

 

 

 

 

City State ZIF Code
i24
iy +
Number See
Sity Site ZF Code
25)
f =

 

 

Cry Giste LF Code

Offical Form 1086 Schedule G: Executory Contracts and Unexpired Leases page tof
Case 1-Llo-40949-cec Doc sO Filed Os/Ol/ly Entered Qs/Ql/iy clii2i44

Dentor 7 Sylvester

thers le weet am

Demorz
(Seas, 4 Hog) Fer eee +r See

 

Unted States Ganicupicy Court tor the: Sesiem District of New York
18-45949-cec

Case number
(0 kroees)

 

 

W) Check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 1248

Cottebtors are people or entities who are also ilable for any cetts you may have. Be as complete and accurate as possible. ff bys married people
are filing together, both are equally responsible for supplying correct information. if mare space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the ieft. Attach the Additional Page to this pags. On the top of any Additional Pages, write your name and
case number (if known), Answer every question.

 

t. Bo you have any codebtors? (!f you are fling a jomi case, do not fal e@fet spouse @5 @ codebtor )
J No
D yes

2 Within the last § years, have you lived in a community property state or territory? (Community propery stefes and termtones include
Anzona, Catiforma, idaho. Lovissana, Nevada, New Mexico. Puerio Rito, Texas, Washingion, and Wisconsin)

@ No Goto ine 3
L) Yes. Did your spouse, farmer spouse, of legal equivalent live with you at the time?
LU] No
CJ Yes. In which community state:ar territory dit you tve? Fill in the name and current address of that person.

 

ere Of pmue epCceE tee toca of SF epee

 

¥
5

er

 

Ot State SF Cove

3 In Column 1, fist all of your codebtors. Do not include your spouse as a Codebtor If your spouse ia filing with you. List the person
shown in line 2 again #s & codebtor only if that person is a guarantor or cosigner, Make sure you have listed the creditor on
Schedule 0 (Official Form 168D), Schedule £F {Official Form 106E/F), or Schedule G (Official Form 106G), Use Schedule D,
Schedule EF, or Schedule G to fill out Columm 2.

 

 

 

 

 

 

 

 

 

 

 

 

Calumn 1 Your codebtor Cotumn 2 The creditor to whom you owe fhe debt
Check all schedules that apply:
[a4] NK O Schedule D, fine
fears
Schedule E/F line
tanta ree L} SeneduleG, line
oe Ries oP Cade
132]
O Schetule Dine
tore
OF Schecule EF, fine
wumper Sveet J Schedule G, tine
re Sime 2 Coce $e —
3,3
= () ‘Schedule 0. line
CJ Schedule EF. tine
waar ores LJ] Schedule G, tine
=a ——— _ State De Come

 

Official Form 1064 Scheduls H: Your Codabtors page }or_
Case 1-Llo-40949-cec Doc sO Filed Os/Ol/ly Entered Qs/Ql/iy clii2i44

 

 

United States Banaxruptcy Courtfor tne: Easton District of New York
18-45948-cec

Case numper
Of aery

Check if this ts:
@ An amended filing

LJ A supplement showing postpetition chapter 13
income as of the following date

 

 

 

Official Form 106) we DoT ee

Schedule I: Your Income 12/18

Be as compiete and accurate as possibic. if two married people are filing together (Debtor 1 and Dettor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.

if you are separated and your spouse Is not Miling with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your same and case number (if known). Answer every question,

Ea Describe Employment

 

 

 

 

 

 

 

 

 

1 Filin c ment
Sieh ai Debtor 4 Debtor 2 or non-filing spouse
if you have moce than one job
@tiach 1 ea
mi arene *  eadcral Employment status LJ Empicyed O] Empioyed
employers @ Not employed W Not employed
inciude part-time, seasoral, or
sei-employed work Seeking Full Time Employment
Occupation may inctude student Deeupeten
or homemaker, if ¢ appes
Employer's name
Employer's address
Nance Soest = Number Steet
Cily Sias ZF Coge may Ste ZIP Code
How tong employed there?

FERED Give Detatis About Monthly income

 

Estimate monthly income as of the date you file this form. it you have nothing to report for any line, write $0 ih the space. Include your non-filing
spouse unless you ars separated.

if you of your non-filing spouse have more than ons employer, combine Ihe informanon for ail employers for thal person on the anes
bekiw. If you need more space, attach a separate sheet to this form

For Debtor 1 For Debtor 2 ar

 

 

 

 

non-fiing spouse
2 List monthly gross wages, salary, and commissions (before all payroll
Geduntions), If not paid monthly, caiculata what the monthly wage would be 2. 5 0.00 s
2 Estimate and list monthty overtime pay. % +5 + §
4 Calculate gross income. Add kne 2 + line 3. 4 £ §

 

 

 

 

 

Official Fors 106! Scheduie |: Your Income Gage 1
Case 1-Llo-40949-cec Doc sO Filed Os/Ol/ly Entered Qs/Ql/iy clii2i44

Anthony Sylvester

Chapter 13 Case# 18-45949-cec

SCHEDULE | Attachment

8a. Net Income from rental property: MONTHLY RENT
705 Fountain Avenue - 3™ floor- Private Tenant $1,725.00

705 Fountain Avenue — 2 floor - Section8 Tenant $1,725.00

705 Fountain Avenue - 1* floor - Section8 Tenant $1,500.00

TOTAL INCOME $4,950.00

*Debtor resides in Basement Unit at 705 Fountain Avenue
